El Juez Asociado SeñoR Wolf,
emitió la opinión del tribunal.
Esta es una acción para recobrar daños y perjuicios que se alega fueron causados por un choque entre el ca-mión del demandado y el automóvil de los demandantes. En la demanda se alegaba que el camión del demandado era conducido negligentemente por una persona empleada del demandado y que la obligación del demandado hacia los demandantes surgió con motivo de tal negligencia. La Corte de Distrito de San Juan, dictó sentencia a favor de los demandantes. El apelante señala varios errores, pero el fundamento que el demandado tiene para oponerse a la reclamación de los demandantes es que éstos no demostra-ron que la persona a cargo del camión era agente o em-pleado del demandado, ni que estuviera actuando dentro de las atribuciones de su empleo.
Después de presentada toda la prueba, aunque antes de que la corte resolviera el caso, el demandado tuvo conoci-miento del juicio y obtuvo permiso de la corte para radi-car una moción de non suit. El declarar sin lugar esta moción se señala como error.
Convenimos enteramente con el apelante que era necesario que los demandantes demostraran generalmente que la persona a cargo del camión actuaba dentro de las atribuciones de su cargo, pero también estamos enteramente satisfechos de que cuando un camión choca con otro carro en la carretera debe presumirse que la persona a cargo del camión actuaba dentro de los límites de sus atribuciones. Sin embargo, el principal fundamento por el cual el apelante solicita la revocación de la sentencia es que la prueba no demostró realmente que la persona a cargo del camión fuera empleado o agente del demandado.
Hubo alguna prueba directa y prueba circunstancial más fuerte de que la persona a cargo del camión era agente del demandado. Un testigo dijo que el camión era condu-*501ciclo por Antonio Quiñones, qne era un peón en la casa de Heraelio López, el demandado, y que el testigo lo Labia visto allí. Otros testigos declararon sobre las admisiones de dicho peón de que él estaba guiando el camión; y bubo también la manifestación becba por el demandado mismo, según declaró uno de los demandantes, de que él, el deman-dado, si se le probaba que el peón estaba guiando el ca-mión, estaría dispuesto a pagarle los gastos a los deman-dantes.
El apelante dice que si los demandantes confiaron en esta manifestación suya, la acción debió fundarse en ún contrato. No vemos contrato alguno en la manifestación de Heraelio López. Los demandantes usaban esta manifesta-ción como tendente a demostrar que el camión era guiado por un peón y que tal peón era empleado del demandado. Nunca se dudó seriamente de que el camión era conducido negligentemente.
De esta manifestación la corte tenía derecho a inferir que Quiñones en realidad era peón del demandado y que guiaba el camión negligentemente. Si bien el demandado quizás pudo demostrar durante la vista del caso que Quiño-nes nunca estuvo autorizado para guiar el camión y que si lo bizo fué por su propio riesgo, sin embargo, cuando se demuestra claramente como en el presente caso que el ca-mión pertenecía al demandado y que era guiado por un peón de la casa del demandado, la corte tenía derecho a de-ducir, por lo menos presuntivamente, que el peón había sido autorizado para guiar el camión por el patrono direc-tamente o por alguien que tenía autoridad similar. En este caso había un chófer regular y. si tal chófer permitió que dicha persona hiciera su trabajo negligentemente, el patrono sería igualmente responsable.
Estamos dispuestos a convenir con el demandado y apelante que en la relación anterior hubo mucha prueba de referencia; igualmente, sabemos que se trató de probar la *502la existencia de la agencia con la declaración del agente mismo. Las declaraciones de nn agente no son general-mente la forma de probar nna agencia. Sin embargo, toda esta prneba fné admitida sin objeción algnna, necesaria-mente porque el demandado no estaba presente.
El caso qne tenemos a la vista, annqne similar al de Cestero v. Cestero, 35 D.P.R. 991, es más fnerte qne éste, ya qne antes de someterse el presente caso definitivamente para sn resolnción el demandado radicó nna moción de non suit. Tal moción admite los techos según tan sido pre-sentados. El demandado aparentemente no tizo esfuerzo alguno por obtener permiso para presentar prneba contra-dictoria, y es enteramente claro qne no presentó nna mo-ción de nuevo juicio.

La sentencia debe ser confirmada.

El Juez Asociado Sr. Franco Soto firmó conforme con la sentencia.
El Juez Asociado Sr. Hutchison no intervino.